DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 21 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1
A method implemented on a computing device having at least one processor and at least one non-transitory storage medium, the method comprising: 
obtaining height data of a subject; 
determining, based on the height data of the subject, a target region corresponding to a target portion of the subject for a scan on the subject by an imaging device, wherein the target portion is within the target region; and 
determining, based on the target region, a plurality of movement parameters associated with the imaging device, wherein the plurality of movement parameters include at least one start position and at least one end position associated with one or more components of the imaging device.


Analysis:
Claim 1 is Ineligible
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim recites the limitations of:
(edited for brevity, see above for full recitation of claim limitations)
obtaining a height of a subject … determining a target region for a scan on the subject … and determining a plurality of movement parameters with an imaging device, based on the target region …. BIRCH. STEWART, KOLASCH- & BIRCH, LLPPCL/QL/qlApplication No.: 15 581.283Docket No.: 5808-014]PIJSI Repy to Office Action of Ma% 15. 2019Page 7 of 13 set
[Examiner treats the aforementioned limitations as examples of a “mental process” type abstract idea. The recited steps of: determining a target region for a scan on the subject … and determining a plurality of movement parameters with an imaging device, based on the target region … are sequences that can be carried out in one’s mind. (Examiner equates the step of: obtaining a height of a subject as a “pre-solution” activity or data gathering step)
Examiner further note(s): claim 1 incorporates a preamble that invokes the method being carried out on a computing device. Examiner is of the opinion, that the abstract idea (contained in the body of the claim) represents instructions performed within a computing device. The computing device is recited as generic and is ultimately considered a generic term. Examiner takes the position that the method, carried out in a generic computing device, does not amount to significantly more than the abstract idea.].
Examiner concludes that claim 1 falls under the mental process type grouping of abstract ideas. For purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. 
Dependent claims 2-5 and 9 when analyzed as a whole are held to be patent ineligible under 35 USC101 because the additional recited limitations fail to establish that the claims are not directed to a mental process type abstract idea. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
Dependent claim 6 is Eligible
Examiner note(s); claim 6 further includes the step(s) of: 
… in response to a result that the size of the target region is greater than the size of the maximum scanning range of a single scan by the imaging device, causing the imaging device to perform, based on the plurality of movement parameters, a plurality of sub-scans on the target portion to obtain a plurality of images, wherein the plurality of movement parameters include a plurality of start positions corresponding to the plurality of sub-scans and a plurality of end positions corresponding to the plurality of sub-scans … 
Dependent claim 7 is Eligible
Examiner note(s); claim 6 further includes the step(s) of:
… causing the one or more components of the imaging device to move according to the plurality of movement parameters to obtain a simulated region to be scanned on the subject; determining whether the simulated region matches the target portion of the subject; and in response to a determination that the simulated region does not match the target portion of the subject, correcting at least one of the plurality of movement parameters
Dependent claim 8 is Eligible by virtue of its dependence on eligible claim 7.
Independent claim 21 
A method for determining one or more target examination parameters, implemented on a computing device having at least one processor and at least one non-transitory storage medium, the method comprising: 
obtaining target examination information of a subject; 
generating one or more initial examination parameters based on the target examination information; 
obtaining one or more historical examination parameters associated with the subject; and 
updating at least one of the one or more initial examination parameters based on the one or more historical examination parameters to obtain the one or more target examination parameters, wherein the one or more target examination parameters are used for performing a target examination on the subject.


Analysis:
Claim 21 is Ineligible
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim recites the limitations of:
(edited for brevity, see above for full recitation of claim limitations)
obtaining target examination information of a subject … generating one or more initial examination parameters … obtaining one or more historical examination parameters associated with the subject and updating at least one of the one or more initial examination parameters … BIRCH. STEWART, KOLASCH- & BIRCH, LLPPCL/QL/qlApplication No.: 15 581.283Docket No.: 5808-014]PIJSI Repy to Office Action of Ma% 15. 2019Page 7 of 13 set
[Examiner treats the aforementioned limitations as examples of a “mental process” type abstract idea. The recited steps of: generating one or more initial examination parameters … and updating at least one of the one or more initial examination parameters … are sequences that can be carried out in one’s mind. (Examiner equates the step(s) of: obtaining target examination information of a subject and obtaining one or more historical examination parameters associated with the subject as “pre-solution” activities or data gathering steps).
Examiner further note(s): claim 21 incorporates a preamble that invokes the method being carried out on a computing device. Examiner is of the opinion, that the abstract idea (contained in the body of the claim) represents instructions performed within a computing device. The computing device is recited as generic and is ultimately considered a generic term. Examiner takes the position that the method, carried out in a generic computing device, does not amount to significantly more than the abstract idea.].
Examiner concludes that claim 21 falls under the mental process type grouping of abstract ideas. For purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
Step 2A - Prong Two
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. 
Dependent claim 36 when analyzed as a whole is held to be patent ineligible under 35 USC101 because the additional recited limitations fail to establish that the claims are not directed to a mental process type abstract idea. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-14, 18, 21 and 36 are rejected under 35 U.S.C. 102a1 as being anticipated by Niebler et al. (U.S. Patent Application Publication 20130083894).
[The following rejection is based, at least in part, on the Written Opinion dated: 05/04/21]
As per claims 1, 9 and 10, Niebler et al. disclose a method and system comprising the step(s) / configured to: 
obtaining height data of a subject (para. [0044] keyword phrase: actual size and/or actual position of examination subject); 
determining, based on the height data of the subject, a target region corresponding to a target portion of the subject for a scan on the subject by an imaging device, wherein the target portion is within the target region (para. [0044] keyword phrase(s): target location calculation … stored anatomical models and patient statistics); and 
determining, based on the target region, a plurality of movement parameters associated with the imaging device, wherein the plurality of movement parameters include at least one start position and at least one end position associated with one or more components of the imaging device (para. [0044] keyword phrase: path planner).
As per claims 2-5, 11-14 and 18, Niebler et al. disclose a method and system wherein the determining, based on the height data of the subject, a target region corresponding to a target portion of the subject to be scanned by an imaging device includes: obtaining a database including a plurality of datasets, wherein each of the plurality of datasets includes candidate height data and a plurality of candidate regions corresponding to a plurality of candidate portions associated with the candidate height data; determining one or more target datasets from the plurality of datasets, wherein candidate height data in the one or more target datasets is closest, among the plurality of datasets, to the height data of the subject; and determining the target region based on one or more candidate regions in the one or more target datasets that correspond to the target portion (see for example, paras [0043-0044]).
As per claims 21 and 36, Niebler et al. disclose a method comprising the step(s) of: 
obtaining target examination information of a subject (para. [0044] keyword phrase: actual size … of examination subject); 
generating one or more initial examination parameters based on the target examination information (para. [0044] keyword phrase(s): target location calculation …); 
obtaining one or more historical examination parameters associated with the subject (para. [0044] keyword phrase(s): stored anatomical models and patient statistics); and 
updating at least one of the one or more initial examination parameters based on the one or more historical examination parameters to obtain the one or more target examination parameters, wherein the one or more target examination parameters are used for performing a target examination on the subject (para. [0044] keyword phrase: path planner).
Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 6, the examiner found no reference in the prior art that disclosed or rendered obvious a method further comprising the step(s) of: comparing a size of the target region and a size of a maximum scanning range of a single scan by the imaging device; and in response to a result that the size of the target region is greater than the size of the maximum scanning range of a single scan by the imaging device, causing the imaging device to perform, based on the plurality of movement parameters, a plurality of sub-scans on the target portion to obtain a plurality of images, wherein the plurality of 
As per claim 7 and dependent claim 8, the examiner found no reference in the prior art that disclosed or rendered obvious a method further comprising: causing the one or more components of the imaging device to move according to the plurality of movement parameters to obtain a simulated region to be scanned on the subject; determining whether the simulated region matches the target portion of the subject; and in response to a determination that the simulated region does not match the target portion of the subject, correcting at least one of the plurality of movement parameters.
As per claim 15, the examiner found no reference in the prior art that disclosed or rendered obvious a system 
wherein the at least one processor is further directed to cause the system to: compare a size of the target region and a size of a maximum scanning range of a single scan by the imaging device; and in response to a result that the size of the target region is greater than the size of the maximum scanning range of a single scan by the imaging device, cause the imaging device to perform, based on the plurality of movement parameters, a plurality of sub-scans on the target portion to obtain a plurality of images, wherein the plurality of movement parameters include a plurality of start positions corresponding to the plurality of sub-scans and a plurality of end positions corresponding to the plurality of sub-scans; and generate a panoramic image by stitching the plurality of images.
As per claim 16 and dependent claim 17, the examiner found no reference in the prior art that disclosed or rendered obvious a system wherein the at least one processor is further directed to cause the system to: cause the one or more components of the imaging device to move according to the plurality of movement parameters to obtain a simulated region to be scanned on the subject; determine whether the simulated region matches the target portion of the subject; and in response to a determination that the simulated region does not match the target portion of the subject, correct at least one of the plurality of movement parameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884